NUMBER 13-08-00029-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



               IN RE: SERVICE CORPORATION INTERNATIONAL
                  AND SCI TEXAS FUNERAL SERVICES, INC.


                            On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Per Curiam Memorandum Opinion1

        Relators, Service Corporation International and SCI Texas Funeral Services, Inc.

d/b/a Mont Meta Memorial Park, have filed a petition for writ of mandamus by which they

request this Court to direct respondent, the Honorable Abel Limas, presiding judge of the

404th Judicial District Court of Cameron County, Texas, to vacate the trial court’s order for



        1
          See T EX . R . A PP . P . 5 2 .8 (d ) ("W hen denying relief, the court m ay hand dow n an opinion but
is not required to do so."); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
a new trial and enter a final judgment that denies injunctive relief. This Court requested

a response and one was filed.

       The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that relators have not shown themselves entitled to the

relief sought and the petition for writ of mandamus should be denied. See TEX . R. APP. P.

52.8(a). Accordingly, the petition for writ of mandamus is DENIED.



                                                 Per Curiam



Memorandum Opinion delivered and filed
on the 3rd day of March, 2008.




                                            2